Citation Nr: 1710486	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  10-38 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 2006 to March 2009. She was also a member of the Army National Guard with an initial period of active duty for training (ACDUTRA) from August 1982 to December 1982.  The Veteran had numerous additional periods of ACDUTRA as well as inactive duty for training (INACDUTRA) prior to being called up to active service in April 2006.  She retired from the Army National Guard following her period of active duty service. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before the undersigned at an August 2012 hearing conducted at the RO.  A transcript of the hearing has been associated with the record. 

The Board in a February 2015 decision denied the Veteran's claim for service connection for residuals of TBI.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), and by an October 2015 Joint Motion for Partial Remand (Joint Motion) by the parties approved by an October 2015 Court Order, that portion of the Board's February 2015 decision denying service connection for residuals of TBI was vacated and the issue was remanded for action consistent with the Joint Motion.  As a result, in December 2015, the Board remanded the appeal for further development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

The appeal is once again being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on her part, is required.



REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In accordance with the December 2015 remand directives, the AOJ obtained a VA examination report regarding the Veteran's claim.  Unfortunately, as will be explained herein, the VA examiner's medical opinion is inadequate in addressing the claim.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, a remand is necessary in order to obtain an addendum opinion that is adequate for adjudication purposes. 

Additionally, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In December 2015, the Board remanded the Veteran's claim to the AOJ in order to provide the Veteran with a VA examination to determine whether or not she experienced residuals of a possible in-service TBI, resulting either from a December 2004 fall in basic training when she allegedly hit her head, or during any other incident alleged by the Veteran, to include reportedly being knocked off of a chair as a result of a mortar explosion while serving in Iraq.  The examiner was asked to carefully review the record and discuss whether the Veteran experienced any TBI residuals during the pendency of the claim, other than any characterized by migraine headaches or a psychiatric disability, as the Veteran was already service connected for those conditions. 

In a May 2016 report, following a detailed review of the record, the VA examiner concluded that, because he could find no objective evidence of a head injury in service, the Veteran less likely than not had a TBI as a result of her military service.  In essence, the examiner concluded that because there was no record of an in-service injury, service connection was not warranted.  The Board finds that such opinion is inadequate.  An examiner must consider lay statements regarding in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  Therefore, an addendum to the opinion by the May 2016 examiner, one that considers the Veteran's statements, is necessary to decide the claim.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of her claim.

2.  Return the record to the VA examiner who authored the May 2016 TBI examination report.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the May 2016 examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for another clinical evaluation is left to the discretion of the medical professional offering the addendum opinion.

The examiner is asked to carefully review the record, including service treatment records, the records of an August 2008 service medical board report and a September 2009 service Physical Evaluation Board report, post-service VA and private treatment and examination records, past statements and testimony by the Veteran, the Veteran's current assertions, and the report of the April 2009 VA examination also addressing questions of a traumatic brain injury related to service.

The examiner is asked to address whether, during the pendency of the appeal, the Veteran has experienced any symptoms which are indicative of a TBI, excluding migraine headaches and a psychiatric disability for which she is already service-connected. 

For any TBI residuals found to have been present during the pendency of the claim, the examiner should provide an opinion whether it is at least as likely as not (a 50 percent or greater probability) that the TBI residuals developed in service or are otherwise causally related to service, to include a possible fall in basic training in December 2004 when she reportedly hit her head, or during any other incident alleged by the Veteran, including of her reportedly being knocked from her chair and striking her head and then feeling dizzy but not losing consciousness, as a result of a mortar explosion while stationed in Iraq.

The examination report should include a complete and detailed rationale for all opinions expressed.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's appeal should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).




